DETAILED ACTION
	In response to applicant’s amendments and arguments submitted on February 26, 2022 for Continuation Application# 17/111,711.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner remarks regarding Allowable Subject Matter
Claims 1-15.
The following is an examiner’s statement of reasons for allowance:
Examiner considers applicant’s amendments and arguments in pages 7-10 remarks regarding independent claims 1, 8 and 15 are persuasive. Examiner believes specifically invention to generate a playlist that delivers the right balance of familiar content and unfamiliar content, such that the user’s desire to hear familiar content and to explore new content. Examiner believes the limitation of “receiving, from a client device associated with a user, a plurality of request parameters; 
loading, from a database, based on the request parameters: 
a plurality of bans, 
a plurality of history track attributes, and 
a plurality of artist identifiers; 
calculating a most recent discovery track based on the plurality of history track attributes and the plurality of artist identifiers, wherein a discovery track is a history track that, based on play history information, has not been played back by the user; 
repeatedly selecting a selected artist identifier from the plurality of artist identifiers and a track type from a set of track types until a predetermined number of artist identifier and track type pairs have been selected; 
loading, from the database, a plurality of candidate tracks for each selected artist identifier; 
repeatedly selecting one track of the plurality of candidate tracks for each artist identifier and track type pair until one track has been selected for each pair of the predetermined number of artist identifier and track type pairs, wherein repeatedly selecting the one track of the plurality of candidate tracks further includes selecting a most recent unexamined history track as the most recent discovery track; and 
returning, to the client device, the predetermined number of tracks that have been selected” is considered to have significantly more limitations than an abstract idea to overcome 35 U.S.C. 101. 

As maintained by the Examiner, the combination of elements as currently amendment in claims 1, 8 and 15 is not taught or fairly suggested by the prior art of record as claimed in independent claims, thus, the application is in condition for allowance. Examiner conducted another search of the prior art and did not find any other references that teach the elements of the claimed invention, hence the Notice of Allowability here.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record is the most relevant art fails to disclose the claims, receiving, from a client device associated with a user, a plurality of request parameters; 
loading, from a database, based on the request parameters: 
a plurality of bans, 
a plurality of history track attributes, and 
a plurality of artist identifiers; 
calculating a most recent discovery track based on the plurality of history track attributes and the plurality of artist identifiers, wherein a discovery track is a history track that, based on play history information, has not been played back by the user; 
repeatedly selecting a selected artist identifier from the plurality of artist identifiers and a track type from a set of track types until a predetermined number of artist identifier and track type pairs have been selected; 
loading, from the database, a plurality of candidate tracks for each selected artist identifier; 
repeatedly selecting one track of the plurality of candidate tracks for each artist identifier and track type pair until one track has been selected for each pair of the predetermined number of artist identifier and track type pairs, wherein repeatedly selecting the one track of the plurality of candidate tracks further includes selecting a most recent unexamined history track as the most recent discovery track; and 
returning, to the client device, the predetermined number of tracks that have been selected.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836. The examiner can normally be reached on M-F. 8am - 4pm, EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Mariela D Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAVAN MAMILLAPALLI/Primary Examiner, Art Unit 2159